909 F.2d 1495
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Harry M. DYER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 90-3198.
United States Court of Appeals, Federal Circuit.
July 13, 1990.

Before MARKEY, MAYER and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. AT831M8810156 (February 8, 1990), affirming the initial decision of the administrative judge as modified to sustain the Office of Personnel Management's decision to recompute Dyer's civil service retirement annuity and collect an overpayment is affirmed on the basis of the board's opinion and those portions of the administrative judge's opinion left undisturbed by the board.

OPINION

2
The board correctly held that 5 U.S.C. Sec. 8332(j) applies to Dyer, notwithstanding his waiver of military retired pay and his failure to apply for Social Security benefits.  Section 8332(j) required OPM to recompute Dyer's civil service retirement annuity when he reached age 62 to exclude credit for military service performed after December 1956.  The board was correct in holding that Dyer failed to show that he was entitled to a waiver of recoupment of the overpayment that resulted from OPM's delay in recomputing Dyer's annuity.